DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
Applicant argues that Shield does not explicitly disclose the newly amendment subject matter to independent claims 1 and 13.  Specifically, Applicant has amended to recite that the lubrication liquid forms a sump inside each of the first and second components of the drive train.  It appears this is merely referred to creating a “wet sump” in each of the components.  Shield discloses in column 2, lines 15-22 that a wet sump in the components of the drive train is desirable during non-operation of the wind turbine.  This is akin to what is claimed in claim 12 and still reads on claim 1.  Thus, Shield does disclose the newly amended subject matter. 
Further, the oil collected in reservoir 9 is circulated via pump 10.  This eventually is the same oil that is provided to the second component.  Applicant’s arguments seem to be alluding that pumps are still operated when the turbine of the instant invention is not connected to the grid. If this is the case, this should be explicitly claimed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shield et al. (“Shield”; GB 2500118 A).
Regarding claim 1: Shield discloses a drive train (Fig. 2 and 3) in a wind turbine (402), the drive train including a first component (bearings, page 5, line 6) and a second component (gearbox, page 5, lines 12-13), comprising:
a lubrication system (2-6, 8-12) including: 
a main oil tank (stored in sump of 7) containing a lubrication liquid (oil) for lubricating the drive train when the wind turbine has connection to a grid (via pumps 4 and 10, page 9, lines 1-5); and 
a main reservoir (2, 9) which is separate from the main oil tank and contains lubrication liquid for the drive train when the wind turbine has no connection to the grid (page 10, lines 1-8), 
wherein the lubrication system is configured to supply the lubrication liquid from the main reservoir to the drive train when the wind turbine has no grid connection (page 10, lines 1-8: lower reservoir 9 has a small capacity than reservoir 2 so it acts as a sump); 
wherein the main reservoir includes a first reservoir (2) containing a first amount of lubrication liquid and configured for supplying lubrication liquid to at least the first component of the drive train (via first conduits, page 5, lines 4-5) and a second reservoir (9) containing a second amount of lubrication liquid and configured for supplying lubrication liquid to at least the second component of the drive train the first component 
wherein the lubrication liquid supplied by the first reservoir creates an oil sump inside the first component of the drive train, and the lubrication liquid supplied by the second reservoir creates an oil sump inside the second component (column 2, lines 15-22 a wet sump is desirably when the wind turbine has no grid connection).
	Regarding claim 2: Shield discloses the first component of the drive train includes a main shaft and/or a generator (the bearings inherently have a shaft) and/or wherein the second component of the drive train comprises a gearbox (in this case it is a gearbox).  
Regarding claim 3: Shield discloses the lubrication system is configured in such a way that the main shaft and/or generator each have an oil sump when the wind turbine has connection to a grid (in the bottom of 7).  
Regarding claim 4: Shield discloses the lubrication system is configured in such a way that the drains primarily by gravity from the first reservoir and/or the second reservoir to the respective component of the drive train (page 7, lines 9-10).  
Regarding claim 5: Shield discloses drain restrictors to restrict volume flow from the first reservoir to the main shaft and/or generator (page 4, line 3: they are known in the art).  
Regarding claim 6: Shield discloses level sensors in the first reservoir, the second reservoir and/or main oil tank for determining the level of the lubrication liquid in the respective part (page 9, lines 14-16).  
Regarding claim 10: Shield discloses the main shaft comprises heaters for heating lubrication liquid in at least one oil chamber in the main shaft (via 1, column 7, lines 22-23).  
Regarding claim 12: Shield discloses a wind turbine (402, Fig. 3) comprising the drive train and a lubrication system according claim 1.  
Regarding claim 13: Shield disclose a method of lubricating a drive train of a wind turbine, comprising: 
supplying lubrication liquid from a first reservoir (2) to a first component (bearings, page 5, line 6) of the drive train of the wind turbine when the wind turbine loses connection to a grid to create an oil sump inside the first component of the drive train (column 2, lines 15-22 a wet sump is desirably when the wind turbine has no grid connection); and 
supplying lubrication liquid from a second reservoir (9) to a second component (gearbox, page 5, lines 12-13) of the drive train of the wind turbine when the wind turbine loses connection to a grid to create an oil sump inside the inside the second component (column 2, lines 15-22 a wet sump is desirably when the wind turbine has no grid connection).
Regarding claim 14: Shield discloses the first component comprises a main shaft bearing and/or a generator (bearing), and the second component comprises a gearbox (gearbox).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shield, in view of Tobinga et al. (“Tobinga”; EP 3 040 553 A1).
Regarding claim 7: Shield discloses a second component but does not explicitly disclose at least a first valve that is configured to change from an open state to a closed state, when the wind turbine loses connection to the grid, wherein the first valve is coupled to an oil outlet of at least the second component of the drive train.  
However, Tobinga discloses at least a first valve that is configured to change from an open state to a closed state, when the wind turbine loses connection to the grid, wherein the first valve is coupled to an oil outlet of at least the second component of the drive train (paragraph 0034).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the second component of Shield to include the valve or Tobinga in order to better form a sump of the reservoir. 
Regarding claim 8: Shield discloses a second valve (3) that changes from a closed state to an open state when the wind turbine loses connection to the grid (page 9, line 1 and 8).  
Regarding claim 15: Shield discloses a second component but does not explicitly disclose closing a valve in a return piping of the second component of the drive train when the wind turbine loses connection to the grid.

Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the second component of Shield to include the valve or Tobinga in order to better form a sump of the reservoir. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shield, in view of Akashi et al. (“Akashi”; US 2012/0257970).
Regarding claim 9: Shield discloses cooling the lubrication liquid (column 7, line 23) but does not explicitly disclose a lubrication liquid-water heat exchanger.
However, Akashi discloses a lubrication liquid-water heat exchange (paragraph 0049).
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the cooling of Shield to be a lubrication liquid-water heat exchanger, as disclosed by Akashi, in order to effective cool the lubrication liquid. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shield, in view of Leitgeb et al. (“Leitgeb”; US 2015/0337948).
Regarding claim 11: Shield discloses bearings for the main shaft and at least one heater but does not explicitly disclose the main shaft comprises a front bearing oil chamber and a rear bearing oil chamber, each including at least one heater for heating lubrication liquid in the respective oil chamber.  

	Note, while Shield does not explicitly disclose at least one heater for each chamber, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the bearing and heater of Shield to have the first and second bearings and chambers of Leitgeb in order to reduce friction during rotation and to have a heater for each chamber in order to better heat each individual chamber. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/Primary Examiner, Art Unit 2832